BRANNON, Judge:
I concur in the reversal of the judgment for the reason that I think that instruction B is bad. To constitute murder, the killing must be a willful, intentional act, or act resulting from such recklessness as implies malice. Accidental killing is not murder. The state must prove such an act as makes the homicide murder. She must show the act to be intentional, as an indispensable element of murder. Where, upon the whole evidence, the question arises, is this homicide intentional or accidental? the jury must believe that it was, beyond a reasonable doubt, intentional. The state must show it to be such. It is therefore error to tell the jury that the defendant must carry the burden of showing it to be accidental. He need not. It must so appear from the state’s case. The state charges him with willful murder, and she must show it. But it may be said that this would violate the well settled rule that where a homicide is once shown it is presumed to be murder in the second degree, and, if the accused desires to lessen the degree or excuse himself, he must, by a preponderance of evidence, show to the satisfaction of the jury such circumstances as will do so. On first thought, it might seem so; *260but a second thought will, I think, tell us that this presumption does not go so far. That rule assumes that an intentional killing has been shown as an element, and it does not begin to operate until an intentional killing has been shown. IIow can you say a killing is malicious until you know it was intentional? When such intentional act is shown, the law presumes, as a fact, that as it was an act of the intent, it was an act of malice. It presumes it to be malicious, but does not presume it to be intentional. Malice is the thing which this rule prima fade establishes, not intention.
But I do not concur in the above opinion by Judge Dent, so far as it condemns all the other instructions given by the court at the state’s instance, and instruction A, as bad. Some of those instructions are condemned as abstract. They are not, in my opinion. If there is any evidence however slight — so it be appreciable — to sustain an instruction, it ought to be given, it being for the jury to say whether the state of facts put in the instruction does or does not exist. Carrico v. Railway Co. 39 W. Va. 86, 101 (19 S. E. 571). Now, it is unquestioned that the evidence shows that the prisoner, a few hours before the death of his sister, procured the pistol whose fatal bullet, while the pistol was in his hands, sent her to the grave, and made her children orphans; that ho and his wife went on the road towards that sister’s home, and as they came near to it she said to him that both should go in, and he told her to go in, and he would soon come; that he went on to the railroad station, and there procured alcohol; that later he went to his sister’s, finding there his wife and sister and her children and a hired girl; that he took up and fondled a little girl of his sister; that he then took out of his pocket this pistol, “fooling with it,” or brandishing it; that his wife remonstrated, and he pointed it at her, saying, “You speak two words, and I’ll shoot you;” that his sister told him to be careful, as he might shoot her children; that the recklessness of the pi'isoner with this pistol was such that the hired girl, as also a larger child of his sister, fled; that in a minute or two the pistol was somehow discharged into the breast of the sister, killing her right *261away; that he was then in a great state of perturbation, going in and out of the house, seeming greatly excited; that he hid the pistol under the corner of the house, went towards his mother’s, meeting his sister’s husband, and exclaiming to him “Oh, Cam!” and going into the bushes by the wayside to avoid him; that when he reached his mother’s he did not tell her of this awful event, but told his brother; that he remained there until his arrest, very shortly later; that he told a story as to his getting the pistol different from the fact; that some evidence showed that just before the shot he appeared not noticably intoxicated, while other evidence showed him quite intoxicated; that his sister, on several occasions prior to the occurrence, and especially a few days before, upbraided and blamed him with keeping bad women at his house, and that he resented this animadversion upon his conduct, saying he would conduct his house as he chose; and that on this account some ill feeling existed between the prisoner, on the one side, and his sister and her husband, on the other. .The evidence of the prisoner’s wife and his sister’s child tended to show that the shooting was accidental. Now’, upon this evidence, was it not a question before the jury whether the shooting was purely accidental, or felonious and criminal? Was itnota question whether he procured this pistol, became really or pretendedly intoxicated, and went to his sister’s home on the impulse of bad blood against his sister, flowing from her criticism of his conduct, and from his love for bad women, for the settled and premeditated purpose of killing his sister ? Did not the state have the right to ask the jury to say whether the shooting was a lamentable accident, or a monstrous, sedate murder? Did it not have the right to ask the jury whether the prisoner made a false pretense of intoxication, to cover and screen a fixed purpose of murder? Did not the state have the right to ask the jury to say whether the prisoner’s conduct with that self cocking, dangerous pistol, in the little room full of women and children, was so reckless of human life as to imply malice ? If it had the right to propound these questions to the jury under the evidence, as clearly it had, did the state not have the right then to ask the court to say, as it did by these in*262structions, that under certain circumstances, if they existed, the prisoner was guilty of murder in the first degree, and under certain circumstances the act was murder? Did it not have the right to ask the court to say that if the act was intentional, intoxication would not excuse? To have it say that the intentional use of a deadly weapon would imply malice? Why, the very first question for the jury was whether the act was one of intention or accident, and yet the state is not allowed to present her theory of the degree of the act, if the jury should decide it to be intentional. Could it not have asked the court to tell the jury that it was to decide whether the shooting was of purpose or accidental ? If so, why not allow her to ask it to say that if intentional, under certain circumstances, it would be murder in the first degree? What rights had the state? None, under the evidence, according to the foregoing opinion, unless it was to bo silent, ask no instructions, and concede the acquittal of the prisoner. Now, note that I am not contending, and do not intend to intimate, pro or con, that the evidence was enough to convict the defendant; for all I intend to say is that there was enough ground, under the evidence, to allow the state to put her theory before the jury without having her instructions rejected as wholly and entirely unsustained by all or any evidence tending in any appreciable degree to sustain that theory. None of the state’s instructions could have mislead the jury away from the question whether the killing was by accident, for the following instructions given at the prisoner’s request fairly presented that question to the jury: “No. 2. The jury are instructed that the burden of proof is on the state to make out its case against the accused, Frank Cross, beyond a reasonable doubt, and if, on the whole evidence, there is a reasonable doubt remaining in the minds of the jurors of the guilt of the accused, Frank Cross, the jury should acquit him. “No. 7. The jury are instructed that it is necessary that it appear„to them, from the whole evidence, that the accused, Frank Cross, committed the act charged, to wit, the killing of Ella Taylor, with malice, before they can convict the prisoner of murder, either in the first or second degree.” “No. 9. The jury are instructed that if they be*263lieve from the evidence that the deceased came to her death from the discharge of a pistol at the time in the pocket of the prisoner, or while being placed in the pocket of the prisoner by him, or while in his possession, but which pistol was not maliciously or intentionally pointed or aimed at the deceased by the prisoner, or voluntarily discharged by him, and that these facts were entirely accidental, and without fault on the part of the defendant, and while he was not in the commission of an unlawful act, that then it is the duty of the jury to acquit the prisoner.”